[Cite as State v. Reeder, 2021-Ohio-2988.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLINTON COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NOS. CA2020-09-012
                                                                   CA2020-09-013
                                                   :
     - vs -                                                     OPINION
                                                   :             8/30/2021

 JASON DANIEL REEDER,                              :

        Appellant.                                 :




      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                  Case Nos. CRI 19-500-231 and CRI 20-500-028


Andrew T. McCoy, Clinton County Prosecuting Attorney, and Danielle E. Sollars, Assistant
Prosecuting Attorney, for appellee.

Jon R. Sinclair, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, Jason Daniel Reeder, appeals from his convictions in the Clinton

County Court of Common Pleas for robbery, telecommunications fraud, and various drug-

possession offenses. For the reasons set forth below, we affirm appellant's convictions.

        {¶2}     At approximately 8:53 p.m. on December 2, 2019, a man entered Hidden

Carry-Out, a convenience store in Wilmington, Clinton County, Ohio, wearing dark pants, a
                                                                    Clinton CA2020-09-012
                                                                            CA2020-09-013

brown Carhartt-style jacket, a black ski mask or toboggan type mask, and black gloves.

The man approached the store's worker, Carl Butts, and whispered, "I want your money."

Butts thought the individual was joking and laughed. The man in the mask responded by

pulling an object out of his pocket and striking Butts multiple times on the head. Butts, who

began bleeding from injuries to his head, fell to the floor.

        {¶3}   The man demanded entry into the cash register and threatened to strike Butts

again if Butts did not tell him how to open it. Butts told the man how to open the register

and the man took approximately $450 in cash. The man also took a number of scratch-off

lottery tickets before fleeing the store. Butts then pressed the store's emergency alarm to

notify law enforcement of the robbery. Other than Butts, no one was present in the store

during the robbery.

        {¶4}   Multiple officers from the Wilmington Police Department responded to the

scene. When they arrived, they found Butts bleeding heavily from his head. They also

found the handle of an airsoft gun. The item was taken into evidence, as the officers

believed the item was used during the robbery to cause injuries to Butts' head.

        {¶5}   Butts was able to provide the officers with a description of the robbery-

suspect. Butts told officers that while he "recognized the voice" of his assailant as someone

who had been in the store before, he was unable to identify the robber as the person had

obscured his face with a mask. Butts provided a description of what his assailant had been

wearing and described the man as a "light-skinned African American man." Butts was then

transported to a nearby hospital, where he received nine staples and five stitches to his

head.

        {¶6}   The owner of Hidden Carry-Out, Depak Patel, and his son, Nayan Patel, who

managed the convenience store and handled the lottery portion of the business, arrived at


                                              -2-
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

Hidden Carry-Out after the robbery. The Patels provided law enforcement with a recording

of the robbery, which had been caught on the store's security cameras. Nayan then

contacted the Ohio Lottery Commission about the stolen lottery tickets.

       {¶7}   Regarding the lottery tickets, Nayan explained that each week the store

received a delivery of lottery tickets with an invoice that inventoried each individual ticket

that had been sent. Nayan went through each ticket and checked the ticket numbers

against the invoice to make sure there had not been a mispack and that he received the

correct items. He then scanned the invoice number to confirm receipt of the tickets. When

it was time for the tickets to be placed on the store's floor for sale to customers, Nayan

activated the roll of tickets. If a customer bought a lottery ticket, it could then be scanned

though the lottery's own point of sale system.

       {¶8}   Michael Grause, an investigator with the Ohio Lottery Commission, looked

into the lottery tickets stolen from Hidden Carry-Out. Grause explained that lottery tickets

can be tracked similar to how UPS packages can be tracked. Each ticket in a roll has its

own identifying number, comprised of three parts - a game number, a series or book

number, and a ticket number. From this number, the Ohio Lottery is able to determine what

store the ticket came from and in what store the ticket was eventually redeemed. When

tickets are cashed in, they are validated over a telecommunication service known as the

lottery system.

       {¶9}   From security footage of the robbery, it was determined that Cashword lottery

tickets, as well as other lottery tickets, including a $250,000 A Year for Life ticket, had been

taken. Grause was provided with the book numbers and the approximate span of tickets

that were taken during the robbery. Using this information, Grause was able to run reports

that identified when and where the stolen tickets were scanned to see if they were winning


                                             -3-
                                                                   Clinton CA2020-09-012
                                                                           CA2020-09-013

tickets or where the tickets were validated, or turned in, for cash at a retail store. These

reports showed that the stolen tickets were either checked or cashed in at four different

locations in Wilmington. At 9:22 p.m. on December 2, 2019, nearly one-half hour after the

robbery occurred, a $250,000 A Year for Life ticket was validated at the Sunoco on South

Street. Between 10:32 p.m. and 10:34 p.m. on December 2, 2019, four Cashword lottery

tickets were scanned to see if they were winning tickets at a Kroger. At 10:52 p.m. on

December 2, 2019, one of the winning tickets that had been inquired about at Kroger was

validated at a Sunoco on East Main Street. Finally, at 2:04 p.m. on December 3, 2019, a

Cashword lottery ticket was validated at Shop N Go.

      {¶10} The details of when and where the stolen lottery tickets had been validated

were shared with the detectives investigating the robbery.       The detectives used the

information to obtain security footage of the stolen lottery tickets being validated at the

Kroger and two Sunoco stores. The Shop N Go did not have surveillance footage of the

validation, but did have the lottery ticket that had been cashed in. The security recordings

and recovered lottery ticket were taken into evidence.

      {¶11} Detectives Scott Baker and Cody Juillerat reviewed the security footage

obtained from Hidden Carry-Out, Kroger, and the two Sunoco stores. The detectives

observed that the individual who robbed Hidden Carry-Out wore a black toboggan that had

a white tag on it.   The black gloves the robber wore had white writing on the side.

Additionally, the brown Carhartt-style jacket the robber wore had a pocket or a slit for a

pocket on the chest area of the jacket. The individual who cashed in the stolen lottery

tickets shortly after the robbery occurred was not dressed in the same clothing as the

robber. The person who cashed in the lottery tickets wore jeans and a grey-blue jacket.

The individual's face was visible on the security footage. Based on his prior dealings with


                                           -4-
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

appellant, Detective Baker was able to identify appellant as the individual cashing the lottery

tickets.

       {¶12} Law enforcement obtained a warrant to search appellant's apartment for

evidence relating to the robbery. Appellant resided on Mulberry Street in Wilmington. His

apartment was located between Hidden Carry-Out and the South Street Sunoco, where the

first stolen lottery ticket was validated. According to Detective Juillerat, it would only take

two or three minutes to get from Hidden Carry-Out to appellant's residence by car and the

two locations were easily within running distance of one another.

       {¶13} When the warrant was executed on December 5, 2019, officers found

appellant in the back bedroom of the apartment. Drugs and drug paraphernalia were also

found in the back bedroom, leading law enforcement to obtain a second warrant for illegal

narcotics. During the search, multiple items relating to the robbery were found. Black

gloves with white writing on them were found next to the bed where appellant slept. In the

living room, which contained two beds, a brown Carhartt-style jacket was located rolled up

inside a pillowcase on one of the beds. The jacket had a pocket on the left side of the chest.

A Cashword lottery ticket was found on the nightside table by appellant's bed. Additional

Cashword lottery tickets were found in the kitchen trashcan. A black toboggan with a white

tag was also located in the trashcan. A grey-blue jacket that looked like the jacket worn

when appellant cashed in the lottery tickets was found hanging in a closet. Airsoft guns

were also found in appellant's residence, although none appeared to be broken or missing

a handle.

       {¶14} Officers also discovered a white baggie of narcotics, a plate with drug residue,

a glass pipe, and a digital scale with residue in a trashcan inside appellant's back bedroom.

Two baggies of narcotics were found in a pair of shoes located on a shoe rack in appellant's


                                             -5-
                                                                     Clinton CA2020-09-012
                                                                             CA2020-09-013

back bedroom.

       {¶15} Several items recovered during the search of appellant's residence were sent

off for laboratory testing, including DNA testing. While no blood was found on the black

gloves recovered from appellant's apartment, appellant's DNA was found inside the gloves.

Samples taken from the cuff and neck of the brown Carhartt-style jacket were tested and

were found to be consistent with appellant's DNA. Appellant's DNA was not found on the

toboggan located in the kitchen trashcan. Neither appellant's DNA nor Butts' DNA was

found on boots taken from appellant's bedroom.

       {¶16} DNA testing was also done on the airsoft gun handle recovered from Hidden

Carry-Out. Though appellant's DNA was not found on the handle, Butts' DNA was found,

suggesting that Butts had been struck with the item. Chemical testing of the narcotics found

during the search revealed there were 2.79 grams of methamphetamine and 0.20 grams of

a heroin and fentanyl mix in the baggies recovered from appellant's bedroom.

       {¶17} An examination of the Cashword lottery tickets recovered from appellant's

residence indicated that they were not the tickets stolen from Hidden Carry-Out. While the

tickets were the same type of ticket (i.e., the Cashword game) stolen from the convenience

store, the specific identification numbers on the tickets found in appellant's residence were

not a match for the stolen tickets' identification numbers.

       {¶18} Detectives Baker and Juillerat interviewed appellant subsequent to the search

of his residence. During the interview, appellant denied being on the lease of the Mulberry

Street apartment and denied that any of the drugs or drug paraphernalia found in the

apartment belonged to him. However, appellant later admitted that the apartment was his

"crib." In addition to admitting that he stayed there, appellant indicated he permitted others

to move in and out of the apartment.


                                             -6-
                                                                   Clinton CA2020-09-012
                                                                           CA2020-09-013

       {¶19} Appellant denied that he robbed Hidden Carry-Out on December 2, 2019.

When asked by Detective Baker where he was that night, appellant stated that he was not

certain of his whereabouts but was "usually home." Appellant acknowledged he had been

to Hidden Carry-Out on previous occasions, but he did not think he went to the store on the

day of the robbery. Appellant claimed he did not remember cashing any lottery tickets on

December 2, 2019, but admitted that he purchases lottery tickets, "all the time" and that

"pretty much all [he] do[es] is Cashword" tickets. He denied that he had anything to do with

the robbery at Hidden Carry-Out and stated that the lottery tickets found in his apartment

had been purchased from Walmart. Appellant claimed he usually purchased his tickets

from Walmart, Gas of America, Speedway, and a tobacco store because he tries to stay in

his "circle" when playing the lottery.    Appellant did not mention purchasing tickets or

validating tickets at Kroger, Sunoco, or Shop N Go. He did claim that he had gotten lucky

and found winning tickets before – sometimes in trashcans – but he could not remember

where or when that occurred. Appellant never mentioned that he found a stack of Cashword

lottery tickets by the railroad tracks near Doan Street.

       {¶20} Appellant denied ownership of the black gloves found in the back bedroom.

While he admitted that the shoes found in the back bedroom were his, he denied that the

drugs found inside the shoes were his. He also acknowledged that the brown coat found

in the pillowcase in the living room was his, but claimed he did not know that it had been

rolled up inside the pillowcase.

       {¶21} Appellant was arrested on December 5, 2019 on a charge of robbery. The

charge was filed in the Clinton County Municipal Court on December 6, 2019. The case

was subsequently bound over to the Clinton County Court of Common Pleas. On January

13, 2020, in Case No. CRI 19-500-231, appellant was indicted on one count of robbery in


                                             -7-
                                                                        Clinton CA2020-09-012
                                                                                CA2020-09-013

violation of R.C. 2911.02(A)(2) and (B), a felony of the second degree, and one count of

telecommunications fraud in violation of R.C. 2913.05(A) and (C), a felony of the fifth

degree. Less than a month later, on February 10, 2020, appellant was indicted in Case No.

CRI 20-500-028 on one count of aggravated possession of drugs (methamphetamine) in

violation of R.C. 2925.11(A) and (C)(1)(a), one count of possession of heroin in violation of

R.C. 2925.11(A) and (C)(6)(a), and one count of possession of a fentanyl-related compound

in violation of R.C. 2925.11(A), all felonies of the fifth degree.

       {¶22} Appellant pled not guilty to all charges and the two cases were consolidated

for trial. A two-day jury trial commenced on May 27, 2020. The state presented testimony

from Butts, Depak and Nayan Patel, Grause, and from law enforcement officers involved in

the robbery investigation and search of appellant's residence. Appellant's recorded police

interview with Detectives Baker and Juillerat, evidence obtained during the search of

appellant's residence, and security footage of the robbery and the validation of the stolen

lottery tickets were admitted into evidence.

       {¶23} Appellant testified in his own defense. Appellant stated that on the evening

of December 2, 2019, he was walking around Wilmington playing lottery tickets at various

stores. Appellant denied that he went to Hidden Carry-Out on the night of the robbery.

However, he admitted that he validated winning tickets from Hidden Carry-Out at Kroger

and two Sunoco stores that evening. Appellant claimed he found "half a dozen or so" tickets

folded up by the railroad tracks near the corner of Grant and Doan Streets and these were

the tickets he cashed in. Appellant stated that he "usually find[s] a lot of * * * lottery tickets

on the ground" or in trashcans, and that he frequently turns the tickets in to see if they are

winners. Appellant did not tell the detectives about finding the tickets near Doan Street

when he was interviewed on December 5, 2019, because he was "nervous" and "didn't


                                               -8-
                                                                     Clinton CA2020-09-012
                                                                             CA2020-09-013

really think about it at the time."

       {¶24} Appellant further testified that he shares the Mulberry Street apartment with

six other people and stated that not all the items located within the apartment were his, as

his roommates and guests frequently left items there. Appellant denied ownership of the

black gloves with the white writing that were found in his bedroom, but stated that he may

have worn them at some point to protect his hands when he was "scrapping or junking."

He also denied ownership of the black toboggan and the drugs found in the apartment.

However, he admitted that the brown coat found in the pillowcase in the living room

belonged to him. Appellant testified that he was using the coat as a pillow, something he

"used to do in the joint all the time."

       {¶25} After considering the evidence presented at trial, the jury found appellant

guilty of all charges. The matter proceeded to sentencing on May 29, 2020. In Case No.

CRI 19-500-231, the trial court imposed an indefinite prison term of six to nine years for the

robbery offense and a ten-month prison term for telecommunications fraud. The sentences

were run concurrently with one another. In Case No. CRI 20-500-028, the trial court

determined that the possession of heroin and possession of a fentanyl-related compound

offenses were allied offenses subject to merger. The state elected to proceed on the

conviction for possession of a fentanyl-related compound, and the trial court imposed a ten-

month prison term on the offense.         It also imposed a ten-month prison term on the

aggravated possession of drugs conviction. The prison terms were run concurrently with

one another and concurrently to the six-to-nine-year indefinite prison term imposed in Case

No. CRI 19-500-231.

       {¶26} Appellant appealed his convictions, raising two assignments of error for our

review.


                                             -9-
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

       {¶27} Assignment of Error No. 1:

       {¶28} THE TRIAL COURT ERRED BY ENTERING A CONVICTION FOR FELONY

CHARGES WHEN THERE WAS INSUFFICIENT EVIDENCE FOR THE CONVICTION.

       {¶29} In his first assignment of error, appellant argues his convictions for robbery

and telecommunications fraud are not supported by sufficient evidence and are against the

manifest weight of the evidence.       Specifically, appellant maintains that there was no

evidence "that proved the Hidden Carry-Out tickets cashed in the hours after the robbery

were the tickets taken during the robbery." He further argues there was no evidence proving

he was the individual who committed the robbery.           Appellant does not challenge his

convictions on the possession charges.

       {¶30} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead,

194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

in order to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶31} On the other hand, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight


                                             - 10 -
                                                                         Clinton CA2020-09-012
                                                                                 CA2020-09-013

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

In reviewing the evidence, an appellate court must be mindful that the jury, as the original

trier of fact, was in the best position to judge the credibility of witnesses and determine the

weight to be given to the evidence. State v. Blankenburg, 197 Ohio App.3d 201, 2012-

Ohio-1289, ¶ 114 (12th Dist.). An appellate court will overturn a conviction due to the

manifest weight of the evidence "only in the exceptional case in which the evidence weighs

heavily against the conviction." Id., citing State v. Thompkins, 78 Ohio St.3d 380, 387

(1997). Further, although the legal concepts of sufficiency of the evidence and weight of

the evidence are quantitatively and qualitatively different, "[a] determination that a

conviction is supported by the manifest weight of the evidence will also be dispositive of the

issue of sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150,

¶ 19.

        {¶32} Appellant was convicted of robbery in violation of R.C. 2911.02(A)(2), which

provides that "[n]o person, in attempting or committing a theft offense or in fleeing

immediately after the attempt or offense, shall * * * [i]nflict, attempt to inflict, or threaten to

inflict physical harm on another." Appellant was also convicted of telecommunications fraud

in violation of R.C. 2913.05(A), which provides that "[n]o person, having devised a scheme

to defraud, shall knowingly disseminate, transmit, or cause to be disseminated or

transmitted by means of a wire, radio, satellite, telecommunication, telecommunications

device, or telecommunications service any writing, data, sign, signal, picture, sound, or


                                              - 11 -
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

image with purpose to execute or otherwise further the scheme to defraud." A person acts

knowingly when, regardless of purpose, "the person is aware that the person's conduct will

probably cause a certain result or will probably be of a certain nature." R.C. 2901.22(B).

       {¶33} After reviewing the record, weighing inferences and examining the credibility

of the witnesses, we find that appellant's convictions for robbery and telecommunications

fraud are supported by sufficient evidence and are not against the manifest weight of the

evidence. The state presented testimony and evidence from which the jury could have

found all the essential elements of the offenses proven beyond a reasonable doubt. The

state established through Butts' testimony and video surveillance footage that an assailant

entered Hidden Carry-Out at 8:53 p.m. on December 2, 2019 dressed in dark pants, a brown

Carhartt-style jacket, a black toboggan hat with a white tag on it, and black gloves with white

writing on the side. After striking Butts in the head and causing physical harm, the assailant

took $450 cash and multiple Ohio lottery tickets. Surveillance footage showed the assailant

looking for a specific game before choosing the Cashword game. According to Depak Patel,

the owner of the store, the assailant did not have permission to take the cash from the

register or the lottery tickets without paying.

       {¶34} Contrary to appellant's assertions, neither law enforcement nor the state

merely "guessed" what lottery tickets were stolen from Hidden Carry-Out during the robbery.

Rather, the lottery tickets that were stolen were able to be determined through use of

surveillance footage, consultation with Nayan Patel, who handled and kept track of the

store's lottery shipments and sales, and use of records and reports from the Ohio Lottery

Commission, which Grause testified about in detail. Grause, who was not cross-examined

by defense counsel, explained that lottery tickets have an identifying number and can be

tracked to see what store a ticket came from and what store the ticket was eventually


                                             - 12 -
                                                                     Clinton CA2020-09-012
                                                                             CA2020-09-013

cashed. After being provided with the book numbers and the span of tickets taken during

the robbery, Grause was able to determine that the stolen tickets had either been checked

or cashed at four locations in Wilmington: the South Street Sunoco, the Sunoco on East

Main Street, a Kroger, and a Shop N Go. He was also able to determine that some of the

validations had occurred within one-half hour to two hours of the robbery. Surveillance

footage of the validations demonstrated appellant was the individual cashing the tickets and

that the stolen tickets were validated over a telecommunications service known as the Ohio

lottery system.

       {¶35} Items found in appellant's apartment provided strong circumstantial evidence

that he was the individual who had robbed Hidden Carry-Out. As this court has previously

recognized, "[t]he identity of the accused as the perpetrator of the crime may be established

by direct or circumstantial evidence. * * * Circumstantial and direct evidence have the

same probative value." State v. Jividen, 12th Dist. Warren No. CA2020-10-067, 2021-Ohio-

2720, ¶ 11, citing State v. Lee, 12th Dist. Fayette Nos. CA2020-09-014 and CA2020-09-

015, 2021-Ohio-2544, ¶ 25. Here, officers found a brown Carhartt-style jacket rolled up and

hidden in a pillowcase, a black toboggan hat that contained a white tag, and black gloves

with white writing on the side. All of these items appeared to match the clothing worn by

the perpetrator of the robbery. DNA evidence tied appellant to the black gloves and the

brown jacket. Also found in appellant's apartment were multiple Cashword tickets and a

grey-blue jacket that looked like the jacket appellant wore when cashing the stolen lottery

tickets. Although the Cashword tickets found in appellant's apartment were not the specific

tickets taken from Hidden Carry-Out, the tickets were evidence of appellant's affinity for the

Cashword game. An affinity that appellant later admitted to having when he told Detectives

Baker and Juillerat that "pretty much all [he] do[es] is Cashword" tickets.


                                            - 13 -
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

       {¶36} Detective Juillerat testified about appellant's apartment's proximity to Hidden

Carry-Out and the South Street Sunoco, where the first stolen lottery ticket was cashed

about one-half hour after the robbery. Detective Juillerat testified appellant's apartment was

"practically right in between" Hidden Carry-Out and the South Street Sunoco. He estimated

that it would only take two or three minutes to get from Hidden Carry-Out to appellant's

residence by car and stated that the two locations were easily within running distance of

one another. He further testified that it would have been possible for appellant to stop and

change clothing at his residence on Mulberry Street on his way from Hidden Carry-Out to

the South Street Sunoco, noting that a "common prudent person" could probably "change

a jacket * * * [in] 30 seconds to a minute."

       {¶37} In finding appellant guilty, the jury was free to reject appellant's testimony that

he had not committed the robbery but had merely found the lottery tickets by the railroad

tracks near Doan Street and that he was unaware when validating the tickets that they had

been stolen from Hidden Carry-Out. "[W]hen conflicting evidence is presented at trial, a

conviction is not against the manifest weight of the evidence simply because the trier of fact

believed the prosecution testimony." State v. Lunsford, 12th Dist. Brown No. CA2010-10-

021, 2011-Ohio-6529, ¶ 17. When there is a conflict in the testimony of witnesses, it is for

the trier of fact to determine the weight and credibility to be given to such evidence. State

v. Marcum, 12th Dist. Butler No. CA2017-05-057, 2018-Ohio-1009, ¶ 31, citing State v.

DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. Furthermore, "it [is]

within the province of the jury * * * to take note of any inconsistencies in the testimony and

resolve them accordingly, believing all, part, or none of each witness's testimony." State v.

Lark, 12th Dist. Fayette No. CA2018-03-004, 2018-Ohio-4940, ¶ 29.                   Given the

inconsistencies between appellant's trial testimony, his statement to law enforcement


                                               - 14 -
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

during the December 5, 2019 interview, wherein he failed to mention finding a stack of

Cashword lottery tickets near the railroad tracks by Doan Street, and the physical evidence

found in his apartment, the jury was entitled to reject's appellant's claims that he had not

committed the robbery or knowingly validated the stolen lottery tickets as a part of a scheme

to defraud others into paying cash prizes for the stolen tickets.

       {¶38} Accordingly, for the reasons stated above, we find that appellant's convictions

for robbery and telecommunications fraud are supported by sufficient evidence and are not

against the manifest weight of the evidence. The trier of fact did not lose its way or create

such a manifest miscarriage of justice that appellant's convictions must be reversed. We

therefore overrule appellant's first assignment of error.

       {¶39} Assignment of Error No. 2:

       {¶40} APPELLANT WAS DENIED HIS RIGHT TO A SPEEDY TRIAL UNDER THE

SIXTH AMENDMENT TO THE U.S. CONSTITUTION AND REVISED CODE R.C. 2945.71.

       {¶41} In his second assignment of error, appellant argues he was denied his

constitutional and statutory right to a speedy trial. Appellant contends that because he

remained incarcerated after being arrested on December 5, 2019, the "triple-count"

provision set forth in R.C. 2945.71(E) applied and the state was required to bring him to trial

within 90 days. He further contends that the state's nearly sixth-month delay in bringing

him to trial following his arrest violated his constitutional right to a speedy trial under the

Sixth Amendment.

       {¶42} R.C. 2945.73(B) provides that "[u]pon motion made at or prior to the

commencement of trial, a person charged with an offense shall be discharged if he is not

brought to trial within the time required by sections 2945.71 and 2945.72 of the Revised

Code." However, "[i]f not timely asserted by motion prior to the commencement of trial,


                                            - 15 -
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

speedy trial rights are waived." State v. Miller, 12th Dist. Butler No. CA98-06-129, 1999

Ohio App. LEXIS 5515, *15 (Nov. 22, 1999). See also State v. Agostini, 12th Dist. Warren

Nos. CA2016-02-013 and CA2016-02-014, 2017-Ohio-4042, ¶ 57; State v. Taylor, 98 Ohio

St.3d 27, 2002-Ohio-7017, ¶ 37.

       {¶43} The record before us indicates appellant failed to move for a discharge based

upon lack of a speedy trial. Appellant cannot raise a statutory speedy trial issue for the first

time on appeal. Id.; Agostini at ¶ 58; State v. Cassidy, 12th Dist. Clermont No. CA85-05-

036, 1985 Ohio App. LEXIS 9443, *2 (Dec. 2, 1985). His claim that his statutory speedy

trial rights were violated is, therefore, without merit.

       {¶44} Appellant's claim that his constitutional speedy trial rights were violated is also

without merit. The United States Supreme Court set forth a balancing test that considers

the following four factors in determining whether trial delays were reasonable under the

Sixth and Fourteenth Amendments to the United States Constitution: (1) the length of delay,

(2) the reason the government assigns to justify the delay, (3) the defendant's assertion of

his right to a speedy trial, and (4) the prejudice to the defendant. Barker v. Wingo, 407 U.S.

514, 530-532, 92 S.Ct. 2182 (1972). See also Taylor at ¶ 38. "The first factor, the length

of the delay, is a 'triggering mechanism,' determining the necessity of inquiry into the other

factors." State v. Triplett, 78 Ohio St.3d 566, 569 (1997). Unless there is some delay which

is "presumptively prejudicial, there is no necessity for inquiry into the other factors that go

into the balance." Barker at 530. Post-accusation delay approaching one year is generally

found to be presumptively prejudicial. Doggett v. United States, 505 U.S. 647, 652, fn. 1,

112 S.Ct. 2686 (1992); Triplett at 569.

       {¶45} In the present case, 174 days passed between the time appellant was

arrested on December 5, 2019 and the time his jury trial commenced on May 27, 2020.


                                              - 16 -
                                                                      Clinton CA2020-09-012
                                                                              CA2020-09-013

This delay is not presumptively prejudicial and there is no need for this court to consider the

additional Barker factors. See State v. Carpenter, 12th Dist. Butler No. CA2019-03-044,

2019-Ohio-4829, ¶ 27 (finding no need to consider the remaining Barker factors as the 132-

day delay between arrest and trial was not presumptively prejudicial).             Appellant's

constitutional right to a speedy trial was not violated.

       {¶46} Having found no merit to appellant's arguments, we overrule his second

assignment of error.

       {¶47} Judgment affirmed.


       PIPER, P.J., and S. POWELL, J., concur.




                                             - 17 -